ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM. *
Petitioner, Paul Christopher Beall, was denied permission to sit for the July 1998 bar examination by the Committee on Bar Admissions based on character and fitness concerns. This court issued an order permitting the petitioner to take the examination, with the provision that upon satisfactorily passing, petitioner could apply for appointment of a commissioner to take evidence and report to this court as to whether he has the appropriate character and fitness to be admitted to the bar and allowed to practice law. In re Beall, 99-1830 (La.7/9/98), 721 So.2d 913.
Petitioner successfully passed the bar examination, and we thereafter appointed a commissioner. After taking evidence, the commissioner concluded that petitioner possessed the requisite character and fitness for admission to the bar.
Based on our review of the commissioner’s findings and recommendation, it is the judgment of this court that petitioner is eligible to be conditionally admitted to the practice of law in Louisiana, subject to a probationary period of one year. Any misconduct during this one year period may terminate the conditional right to practice, or subject petitioner to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement.

 Knoll, J. not on panel. Rule IV, Part II, § 3.